Exhibit 99.1 Form 51-102F3 Material Change Report Item 1Name and Address of Company North American Energy Partners Inc. (“NAEPI” or the “Company”) Suite 300, 18817 Stony Plain Road, Edmonton, Alberta, T5S0C2 Item 2Date of Material Change August 27, 2013 Item 3News Release A press release was disseminated through Marketwire on August 27, 2013 with respect to the material change. Item 4Summary of Material Change On August 27, 2013, NAEPI announced the completion of its partial redemption of outstanding 9.125% Series1 Senior Unsecured Debentures due 2017 (the "Notes").As a result, the Company now has $75,000,000 of aggregate principal amount of Notes outstanding. Item 5Full Description of Material Change On August 27, 2013 (the "Redemption Date"), NAEPI announced the completion of its partial redemption (the "Redemption") of $141,920,000 of aggregate principal amount of Notes.The redemption price for the Notes was 104.563% of the principal amount of the Notes redeemed, plus accrued and unpaid interest on the Notes, to but not including the Redemption Date, of approximately $35.50 per $1,000 of principal amount of Notes. Prior to the Redemption, NAEPI offered to acquire up to $170,000,000 of aggregate principal amount of Notes (the "Offer") at a price of $1,000 for each $1,000 principal amount of Notes (referred to as a Net Proceeds Offer under the indenture pursuant to which the Notes were issued).An aggregate of $8,080,000 of aggregate principal amount of Notes were tendered to the Offer, which expired on August 21, 2013.A press release with respect to the completion of the Offer was disseminated through Marketwire on August 21, 2013. As a result of the Redemption and the Offer, the Company now has $75,000,000 of aggregate principal amount of Notes outstanding. Item 6Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7Omitted Information None. - A2 - Item 8Executive Officer The following executive officer is knowledgeable about the material change and may be contacted about this report. Jordan Slator, General Counsel (780)969-5576 Item 9Date of Report August 30, 2013 TOR01: 5319278: V2
